J-S28014-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: M.S., A MINOR                       :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: M.S., FATHER                    :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 1792 WDA 2016

                   Appeal from the Order October 28, 2016
              In the Court of Common Pleas of Allegheny County
           Orphans’ Court at No(s): TPR No. CP-02-AP-000109-2016


BEFORE:      OLSON, MOULTON, and STRASSBURGER*, JJ.

MEMORANDUM BY OLSON, J.:                                   FILED MAY 10, 2017

        M.S., Jr. (“Father”) appeals from the order entered on October 28,

2016, granting the petition filed by the Allegheny County Office of Children

and Youth and Families (“OCYF” or the “Agency”), and involuntarily

terminating Father’s parental rights to his male child, M.S., III, born in

November 2011 (“Child”), pursuant to the Adoption Act, 23 Pa.C.S.A.

§ 2511(a)(2), (5), (8), and (b).1 Father’s counsel (“Counsel”), has filed with

this Court a petition for leave to withdraw as counsel and a brief pursuant to
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
  In a termination order entered on October 28, 2016, the trial court also
terminated the parental rights of Child’s mother, F.L.S. (“Mother”), and any
unknown father. Neither Mother nor any unknown father has filed an
appeal, nor is Mother or any such individual a party to the present appeal.
J-S28014-17


Anders v. California, 386 U.S. 738, 744 (1967).2           We affirm, and grant

Counsel’s petition to withdraw.

       In its opinion to this Court, the trial court adeptly set forth the factual

background of this appeal. As the trial court explained:

         [On May 23, 2016, OCYF filed a petition seeking to
         involuntarily terminate the parental rights of Father. The
         trial court held an evidentiary hearing on October 28, 2016.
         Father was incarcerated at the time of the hearing, but he
         participated via telephone.     During the hearing,] Sarah
         Deak ([“Ms. Deak”)], a caseworker for OCYF, testified that
         Child first came to the attention of OCYF in July [] 2011
         because OCYF was concerned with Mother’s “housing and
         stability.” Mother reported that she was “overwhelmed with
         parenting two kids while being pregnant with a third child.”
         There were also allegations of domestic violence between
         Mother and Father. In September [] 2011, Mother moved
         outside of Allegheny County and the case was closed.

         On November 20, 2012, a referral was made to OCYF
         because there were concerns with inadequate physical care
         of the children. OCYF accepted the case for service and the
         case remained open[] with OCYF until it closed on March 8,
         2013, because the family lived outside of Allegheny County.

         In May 2014, OCYF [was] requested by Washington County
         to assess the safety of Child’s [] sibling, C.C., a dependent
         child in Washington County. OCYF of Allegheny County
         accepted the case for service and the case remained open.
         From May 22, 2014[] until October 13, 2014, OCYF
         provided 353 [] in-home services through Project Star. For
____________________________________________


2
  In In re V.E., 611 A.2d 1267, 1275 (Pa. Super. 1992), this Court extended
the Anders principles to appeals involving the termination of parental rights.
We stated that counsel appointed to represent an indigent parent on a first
appeal from a decree involuntarily terminating parental rights may, after a
conscientious and thorough review of the record, petition this Court for leave
to withdraw representation and must submit an Anders brief. Id. at 1275.




                                           -2-
J-S28014-17


       a portion of this time, Father was not incarcerated and lived
       in the home and was able to participate in the services
       provided. OCYF worked with Mother using the Teaming and
       Conferencing model, however, Father chose not to
       participate in the family conference with OCYF in July []
       2014. Additionally, Father was aware of the caseworkers in
       the home but did not communicate with OCYF. The in-
       home services continued to work with the family.

       On October 31, 2014, OCYF filed an Emergency Custody
       Authorization [(“ECA”)] because there were concerns that
       Mother “left [Child’s sibling, N.C.,] in the care of a maternal
       cousin for several days and was not willing to pick him up.”
       Additionally, there were concerns that Mother was leaving
       Child with paternal grandfather “while there was an active
       Child Line for allegations that he had sexually maltreated
       [N.C.].” Child was not removed [from the house;] however,
       N.C. was removed at that time. OCYF did not execute the
       ECA for Child because Mother stated that she would not
       place Child in the care of paternal [grandfather] any longer.

       On January 28, 2015, OCYF requested an ECA[,] which was
       approved[,] and a shelter hearing was conducted [] on that
       date. At that time, Child was removed because Mother
       “was sharing a home with someone who had drug and
       alcohol issues,” and there were concerns with Mother’s
       housing and stability.   Child was placed in foster care
       through Auberle. Child has remained in care since January
       28, 2015.

       On March 11, 2015, Child was adjudicated dependent
       pursuant to 42 [Pa.C.S.A. §] 6302. . . .

       [OCYF began providing services to the family in May 2014.
       Despite Father’s presence in the home at that time,] Father
       did not cooperate or participate [with OCYF]. Father was
       incarcerated on or about October 31, 2014, and has
       remained incarcerated throughout the entirety of Child’s
       removal, subsequent placement, and determination of
       dependency. Child has not returned to Father’s care. In
       October 2015, Father contacted OCYF when he was
       incarcerated in Westmoreland County. Ms. Deak testified
       that Father continued to send letters to OCYF “about once a


                                    -3-
J-S28014-17


       month” and requested information regarding the case and
       visitation with Child.

       On September 3, 2015, a permanency review hearing was
       held and Father was granted visitation with Child at the
       prison. Father was initially incarcerated in Westmoreland
       County Jail.    OCYF eventually learned that Father was
       moved to SCI Camp Hill and then subsequently transferred
       to Quehanna [B]oot [C]amp. As of October 28, 2016,
       Father was [incarcerated] at SCI Houtzdale. Ms. Deak
       testified that it was a “complex process” to facilitate
       visitation because Father continued to transfer to different
       prisons while OCYF attempted to arrange visitation in
       compliance with the policies of the respective prisons.
       Consequently, visitation did not occur at any of these
       locations.

       On March 16, 2016, [the trial court] ordered that Father
       was permitted to have weekly phone calls with [Child],
       supervised by his mobile therapist to assist [Child] with
       processing these calls. If phone calls go well for a period of
       one [] month, [Child] may visit his father at Quehanna Boot
       Camp, upon agreement of all parties. Ms. Deak explained
       that Child’s mobile therapist was “not comfortable”
       supervising the phone calls. Eventually[,] Child’s Foster
       Mother agreed to facilitate the phone calls but did not want
       to use her personal phone number. OCYF was ordered to
       provide Foster Mother with a TRAC phone. On June 22,
       2016, [the trial court] acknowledged that Father had been
       unable to have phone calls with Child up to that date “due
       to various obstacles.” However, Father testified that he
       eventually had phone calls with Child while incarcerated.
       Their last phone call was October 10, 2016.

       Father’s goals include drug and alcohol and domestic
       violence [counseling]. Father reported to Ms. Deak that he
       completed a violence prevention and drug and alcohol
       [program] at boot camp. However, the boot camp was
       unable to confirm what specific programs he successfully
       completed.      Father testified that he sent Ms. Deak
       certificates of his completion of the programs. At the time
       of the October 28, 2016[] hearing, Ms. Deak did not receive
       that documentation.


                                   -4-
J-S28014-17


        Father has an extensive criminal record. Father admitted to
        having led a criminal lifestyle after being incarcerated as a
        juvenile. Father estimates that he has been incarcerated
        for about eight years since the age of [15]. His previous
        charges include drug charges, gun charges, receiving stolen
        property, and other misdemeanor offenses.           Father is
        currently incarcerated at SCI Houtzdale for [] possession of
        heroin and crack cocaine with intent to deliver. Father had
        a potential release date of September [] 2016[;] however[,]
        Father testified in a permanency review hearing on
        September 14, 2016, that his release date was extended
        because he took a cookie he was not permitted to take.
        Father was removed from boot camp and now has to serve
        his minimum sentence. Additionally, Father explained that
        he forged documents to help another inmate get released[.
        Father testified]:

            For me to get removed, an inmate, you have to send
            home your home plan and get it signed by the guardian
            that is willing to take you in to get released. . . . So,
            [my fellow inmate’s] home plan [was] rejected. So, he
            had tried again. And I had written in my handwriting a
            different name for him that he had wanted to get. So, it
            was just basically my handwriting. And they found out
            about it. That it was basically like something bogus.
            And I got questioned about it. I didn’t tell the truth
            about it and I got removed.

        Father’s violation extended his minimum release date to
        December [] 2017.

        On October 28, 2016, [the trial court] granted OCYF’s
        petition to terminate Father’s parental rights.

Trial Court Opinion, 1/13/17, at 3-7 (internal citations and some internal

footnotes, capitalization, and quotations omitted).

      Father filed a timely notice of appeal and a concise statement pursuant

to Pa.R.A.P. 1925(a)(2)(i) and (b).     Counsel filed a petition for leave to

withdraw as counsel for Father and an Anders brief on February 12, 2017.


                                     -5-
J-S28014-17


       In the Anders brief, Father raises two issues challenging the

sufficiency of the evidence to support the termination of his parental rights

to Child. See Anders Brief at 1-7; Father’s Concise Statement at 1.3 Those

issues are as follows:

         I. Whether the trial court abused its discretion by
         terminating Father’s parental rights under Section
         2511(a)(2), (5) and (8) when Father contends that he
         completed the goals set out for him by the agency and is
         capable of parenting his son?

         II. Whether the trial court abused its discretion by
         determining that termination of Father’s parental rights
         would meet the needs and welfare of the child under
         Section 2511(b)?

Anders Brief at 1.

       To withdraw under Anders, court-appointed counsel must satisfy

certain technical requirements.         First, counsel must “petition the court for

leave to withdraw stating that, after making a conscientious examination of

the record, counsel has determined that the appeal would be frivolous.”

Commonwealth v. Miller, 715 A.2d 1203, 1207 (Pa. Super. 1998).

Second, counsel must file an Anders brief, in which counsel:

         (1) provide[s] a summary of the procedural history and
         facts, with citations to the record; (2) refer[s] to anything in
         the record that counsel believes arguably supports the
         appeal; (3) set[s] forth counsel’s conclusion that the appeal
____________________________________________


3
  In the concise statement that accompanied the notice of appeal, Father
stated his issues somewhat differently from his Anders brief, but we find
that Father adequately preserved his issues for our review.




                                           -6-
J-S28014-17


        is frivolous; and (4) state[s] counsel’s reasons for
        concluding that the appeal is frivolous. Counsel should
        articulate the relevant facts of record, controlling case law,
        and/or statutes on point that have led to the conclusion that
        the appeal is frivolous.

Commonwealth v. Santiago, 978 A.2d 349, 361 (Pa. 2009).

      Finally, counsel must furnish a copy of the Anders brief to her client

and advise the client “of [the client’s] right to retain new counsel, proceed

pro se or raise any additional points worthy of this Court’s attention.”

Commonwealth v. Woods, 939 A.2d 896, 898 (Pa. Super. 2007).

      If counsel meets all of the above obligations, “it then becomes the

responsibility of the reviewing court to make a full examination of the

proceedings and make an independent judgment to decide whether the

appeal is in fact wholly frivolous.” Santiago, 978 A.2d at 355 n.5. It is only

when all of the procedural and substantive requirements are satisfied that

counsel will be permitted to withdraw.

      Here, in her motion for leave to withdraw, Counsel complied with each

of the requirements of Anders. Counsel indicates that she conscientiously

examined the record and determined that an appeal would be frivolous.

Further, Counsel’s Anders brief comports with the requirements set forth by

the Supreme Court of Pennsylvania in Santiago.        Finally, attached to her

motion for leave to withdraw is a copy of her letter to Father, dated February

11, 2017. In compliance with Commonwealth v. Millisock, 873 A.2d 748,

752 (Pa. Super. 2005) the letter advised Father of his right to proceed pro

se or retain alternate counsel and file additional claims, and stated Counsel’s

                                     -7-
J-S28014-17


intention to seek permission to withdraw.           Accordingly, Counsel has

complied   with   the   procedural   requirements      for   withdrawing   from

representation, and we will proceed with our review.

     In reviewing an appeal from an order terminating parental rights, we

adhere to the following standard:

        [A]ppellate courts must apply an abuse of discretion
        standard when considering a trial court’s determination of a
        petition for termination of parental rights.              As in
        dependency cases, our standard of review requires an
        appellate court to accept the findings of fact and credibility
        determinations of the trial court if they are supported by the
        record. In re: R.J.T., 9 A.3d 1179, 1190 (Pa. 2010). If the
        factual findings are supported, appellate courts review to
        determine if the trial court made an error of law or abused
        its discretion. Id.; R.I.S., 36 A.3d 567, 572 (Pa. 2011)
        (plurality opinion)]. As has been often stated, an abuse of
        discretion does not result merely because the reviewing
        court might have reached a different conclusion. Samuel
        Bassett v. Kia Motors America, Inc., 34 A.3d 1, 51 (Pa.
        2011); Christianson v. Ely, 838 A.2d 630, 634 (Pa. 2003).
        Instead, a decision may be reversed for an abuse of
        discretion    only    upon    demonstration      of    manifest
        unreasonableness, partiality, prejudice, bias, or ill-will.

        As [the Pennsylvania Supreme Court] discussed in R.J.T.,
        there are clear reasons for applying an abuse of discretion
        standard of review in these cases. [The Supreme Court]
        observed that, unlike trial courts, appellate courts are not
        equipped to make the fact-specific determinations on a cold
        record, where the trial judges are observing the parties
        during the relevant hearing and often presiding over
        numerous other hearings regarding the child and parents.
        R.J.T., 9 A.3d at 1190. Therefore, even where the facts
        could support an opposite result, as is often the case in
        dependency and termination cases, an appellate court must
        resist the urge to second guess the trial court and impose
        its own credibility determinations and judgment; instead
        [appellate courts] must defer to the trial judges so long as

                                     -8-
J-S28014-17


        the factual findings are supported by the record and the
        court’s legal conclusions are not the result of an error of law
        or an abuse of discretion. In re Adoption of Atencio, 650
A.2d 1064, 1066 (Pa. 1994).

In re Adoption of S.P., 616 Pa. 309, 325-26, 47 A.3d 817, 826-27 (2012).

      The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid. In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

      Moreover, we have explained:

        [t]he standard of clear and convincing evidence is defined
        as testimony that is so “clear, direct, weighty and
        convincing as to enable the trier of fact to come to a clear
        conviction, without hesitance, of the truth of the precise
        facts in issue.”

Id.

      In the Anders brief, Father contends that the trial court abused its

discretion and erred as a matter of law in concluding that the evidence was

sufficient to support the involuntary termination of his parental rights under

section 2511(a)(2), (5), (8), and (b). Specifically, Father suggests that the

trial court erred in determining that he was not able to parent Child because

of his incarceration, and that the termination of his parental rights would

meet the needs and welfare of Child.

      This Court may affirm the trial court’s decision regarding the

termination of parental rights with regard to any one subsection of section

2511(a).   See In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en

banc). Here, the trial court terminated Father’s parental rights under section

                                     -9-
J-S28014-17


2511(a)(2), (5), (8) and (b).   We will analyze the trial court’s decision to

terminate Father’s parental rights under section 2511(a)(2) and (b). These

sections provide:

        § 2511. Grounds for involuntary termination

        (a) General rule.--The rights of a parent in regard to a
        child may be terminated after a petition filed on any of the
        following grounds:

                                     ...

           (2) The repeated and continued incapacity, abuse,
           neglect or refusal of the parent has caused the child to
           be without essential parental care, control or
           subsistence necessary for his physical or mental well-
           being and the conditions and causes of the incapacity,
           abuse, neglect or refusal cannot or will not be remedied
           by the parent.

                                     ...

        (b) Other considerations.--The court in terminating the
        rights of a parent shall give primary consideration to the
        developmental, physical and emotional needs and welfare of
        the child. The rights of a parent shall not be terminated
        solely on the basis of environmental factors such as
        inadequate housing, furnishings, income, clothing and
        medical care if found to be beyond the control of the parent.
        With respect to any petition filed pursuant to subsection
        (a)(1), (6) or (8), the court shall not consider any efforts by
        the parent to remedy the conditions described therein which
        are first initiated subsequent to the giving of notice of the
        filing of the petition.

23 Pa.C.S.A. § 2511.

     We have stated:

        In order to terminate parental rights pursuant to 23
        Pa.C.S.A. § 2511(a)(2), the following three elements must
        be met: (1) repeated and continued incapacity, abuse,

                                    - 10 -
J-S28014-17


           neglect or refusal; (2) such incapacity, abuse, neglect or
           refusal has caused the child to be without essential parental
           care, control or subsistence necessary for his physical or
           mental well-being; and (3) the causes of the incapacity,
           abuse, neglect or refusal cannot or will not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (internal

citations omitted).

      Our Supreme Court set forth our inquiry under section 2511(a)(2) as

follows.

           § 2511(a)(2) provides statutory grounds for termination of
           parental rights where it is demonstrated by clear and
           convincing evidence that “[t]he repeated and continued
           incapacity, abuse, neglect or refusal of the parent has
           caused the child to be without essential parental care,
           control or subsistence necessary for his physical or mental
           well-being and the conditions and causes of the incapacity,
           abuse, neglect or refusal cannot or will not be remedied by
           the parent.”

           A decision to terminate parental rights, never to be made
           lightly or without a sense of compassion for the parent, can
           seldom be more difficult than when termination is based
           upon parental incapacity.      The legislature, however, in
           enacting the 1970 Adoption Act, concluded that a parent
           who is incapable of performing parental duties is just as
           parentally unfit as one who refuses to perform the duties.

In re Adoption of S.P., 47 A.3d at 827 (internal citations and some

internal quotations omitted).

      Moreover, our Supreme Court instructed:

           [I]ncarceration is a factor, and indeed can be a
           determinative factor, in a court’s conclusion that grounds
           for termination exist under § 2511(a)(2) where the
           repeated and continued incapacity of a parent due to
           incarceration has caused the child to be without essential


                                      - 11 -
J-S28014-17


        parental care, control or subsistence and [] the causes of
        the incapacity cannot or will not be remedied.

In re Adoption of S.P., 47 A.3d at 828.

     After re-visiting its decision in In re: R.I.S., 36 A.3d 567 (Pa. 2011),

regarding incarcerated parents, the Supreme Court stated:

        [W]e now definitively hold that incarceration, while not a
        litmus test for termination, can be determinative of the
        question of whether a parent is incapable of providing
        “essential parental care, control or subsistence” and the
        length of the remaining confinement can be considered as
        highly relevant to whether “the conditions and causes of the
        incapacity, abuse, neglect or refusal cannot or will not be
        remedied by the parent,” sufficient to provide grounds for
        termination pursuant to 23 Pa.C.S. § 2511(a)(2). See e.g.
        Adoption of J.J., 515 A.2d at 891 (“[A] parent who is
        incapable of performing parental duties is just as parentally
        unfit as one who refuses to perform the duties.”); [In re:]
        E.A.P., [944 A.2d 79, 85 (Pa. Super. 2008)] (holding
        termination under § 2511(a)(2) supported by mother’s
        repeated incarcerations and failure to be present for child,
        which caused child to be without essential care and
        subsistence for most of her life and which cannot be
        remedied despite mother’s compliance with various prison
        programs). If a court finds grounds for termination under
        subsection (a)(2), a court must determine whether
        termination is in the best interests of the child, considering
        the developmental, physical, and emotional needs and
        welfare of the child pursuant to § 2511(b). In this regard,
        trial courts must carefully review            the    individual
        circumstances for every child to determine, inter alia, how a
        parent’s incarceration will factor into an assessment of the
        child’s best interest.

In re Adoption of S.P., 47 A.3d at 830-31.

     Within the trial court’s opinion, the trial court explained that Father’s

incarceration has “unequivocally” caused Father to be unable to provide




                                    - 12 -
J-S28014-17


“essential parental care, control or subsistence” to Child – and for Child to be

without essential parental care. As the trial court explained:

        Here, the facts unequivocally establish that Father’s
        incarceration has caused Child to go without essential
        parental care. At the time of Child’s birth [in November]
        2011, Father was incarcerated.             Father remained
        incarcerated until May [] 2014. Upon his release, Father
        lived with Child for six months. During that time, Father did
        not attempt to contact or cooperate with OCYF, or to
        remedy the cause of Child’s dependency. On October 31,
        2014, Father was again incarcerated and has remained so
        since that time. Outside of the limited six month timeframe
        in which Father lived with Child, Father has been unable to
        parent Child due to his continued incarceration. Father has
        an extensive criminal history prior to Child’s birth and has
        continued to lead that lifestyle. Child has been in the care
        of OCYF since January 28, 2015, and Father will be unable
        to assume a role in which he is able to provide essential
        parental care for Child until December [] 2017[,] at a
        minimum.

        Father asserts that he has sent letters to the Foster Parent
        while incarcerated and has had phone calls with Child.
        Father testified that he “just want[s] to remain in [Child’s]
        life no matter what the outcome is. . . .          I’m doing
        everything that I can . . . [t]hat I’m able to from
        incarceration.” However, [the trial court] does not credit
        Father’s testimony that he would “do anything” to remain in
        [Child’s] life when, by Father’s own admission, he chose to
        forge documents for a fellow inmate[, and thereby] violate
        the [boot camp’s] policy which extended his release date.
        Accordingly, [the trial court] is not persuaded that Father
        has corrected his criminal tendencies and that his repeated
        criminal activity demonstrates his incapacity to parent Child.

        Even if Father completed programs while incarcerated that
        are consistent with meeting his FSP goals, the completion of
        these programs does not remedy his inability to parent.
        FSP compliance and remedy or removal of condition[s] is
        not determinative of the capacity to parent. Furthermore,
        “when a child is adjudicated dependent, the child’s proper
        placement turns on what is in the child’s best interest, not

                                     - 13 -
J-S28014-17


          on what the parent wants or which goals the parent has
          achieved.” In re K.C., 903 A.2d 12, 15 (Pa. Super. 2006).
          With the facts concerning Father’s inability to provide care
          for [] Child considered, [the trial court] found OCYF met the
          statutory ground of 23 Pa.C.S.A. § 2411(a)(2).

Trial   Court   Opinion,    1/13/17,    at   8-9   (some   internal   citations   and

capitalization omitted).

        This Court has stated that a parent is required to make diligent efforts

towards the reasonably prompt assumption of full parental responsibilities.

In re A.L.D. 797 A.2d 326, 337 (Pa. Super. 2002).               A parent’s vow to

cooperate, after a long period of uncooperativeness regarding the necessity

or availability of services, may properly be rejected as untimely or

disingenuous.      Id. at 340.     The evidence demonstrated that Father’s

continued incapacity, neglect, and refusal to parent could not or would not

be remedied, despite OCYF’s offering reasonable efforts to assist in his

reunification with Child.

        A parent’s own feelings of love and affection for a child, alone, will not

preclude termination of parental rights.         In re Z.P., 994 A.2d 1108, 1121

(Pa. Super. 2010). We stated in In re Z.P., a child’s life “simply cannot be

put on hold in the hope that [a parent] will summon the ability to handle the

responsibilities of parenting.”        Id. at 1125.     Rather, “a parent’s basic

constitutional right to the custody and rearing of his child is converted, upon

the failure to fulfill his or her parental duties, to the child’s right to have

proper parenting and fulfillment of his or her potential in a permanent,


                                        - 14 -
J-S28014-17


healthy, safe environment.” In re B., N.M., 856 A.2d 847, 856 (Pa. Super.

2004).

        After our careful review of the record in this matter, we find that the

trial   court’s   credibility   and   weight   determinations   are   supported   by

competent evidence in the record. In re Adoption of S.P., 616 Pa. at 325-

326, 47 A.3d at 826-827.              Accordingly, we find that the trial court’s

determinations regarding section 2511(a)(2) are supported by sufficient,

competent evidence in the record and that Father’s claim of error in this

regard is frivolous.

        After having determined that the requirements of section 2511(a)

were satisfied, we proceed to review whether the requirements of subsection

(b) were satisfied. See In re Adoption of C.L.G., 956 A.2d 999, 1009 (Pa.

Super. 2008) (en banc). This Court has stated that the focus in terminating

parental rights under section 2511(a) is on the parent, but it is on the child

pursuant to section 2511(b). Id. at 1008.

        In reviewing the evidence in support of termination under section

2511(b), our Supreme Court declared:

          [I]f the grounds for termination under subsection (a) are
          met, a court “shall give primary consideration to the
          developmental, physical and emotional needs and welfare of
          the child.” 23 Pa.C.S. § 2511(b). The emotional needs and
          welfare of the child have been properly interpreted to
          include “[i]ntangibles such as love, comfort, security, and
          stability.” In re K.M., 53 A.3d 781, 791 (Pa. Super. 2012).
          In In re E.M., [620 A.2d 481, 485 (Pa. 1993), the
          Supreme] Court held that the determination of the child’s
          “needs and welfare” requires consideration of the emotional

                                         - 15 -
J-S28014-17


        bonds between the parent and child.         The “utmost
        attention” should be paid to discerning the effect on the
        child of permanently severing the parental bond. In re
        K.M., 53 A.3d at 791.
In re: T.S.M., 71 A.3d 251, 267 (Pa. 2013).

      As the trial court explained, termination of Father’s parental rights was

in the best interests of Child:

        Here, [the trial court] evaluated the bond between Father
        and Child and determined that there was no indication that
        an emotional bond exists to the extent that the termination
        of parental rights of Father would cause Child to suffer
        extreme emotional consequences. . . .           It is without
        question that Father has been incarcerated for the majority
        of Child’s life. Father was merely present in the same home
        as Child for a total of six months. When Father was first
        released from incarceration, Child was only two [] years of
        age. Father was incarcerated again before [] Child’s third
        birthday. Any detriment that Child would have suffered
        from termination has already been endured because of
        Father’s incarceration and absence from Child’s life. . . .

        [Further,] Child has been in a stable foster home for the
        duration of his placement. On October 20, 2016, Child was
        placed in an adoptive foster home with [his sibling, N.C.,]
        where they will remain permanently. Ms. Deak testified
        that it is important that Child and N.C. be adopted together
        and the adoptive Foster Parent really wants to adopt the
        kids. She was actually one of the [previous] foster mother’s
        cousin[s] . . . [s]o, she was really interested in having both
        of the kids live with her.        [The trial court] carefully
        considered the fact that Child will have to adjust to a new
        foster home[;] however, th[e trial court] determined that an
        adoptive placement with N.C. would provide the stability
        and permanence Child needs.

Trial Court Opinion, 1/13/17, at 10-11 (some internal quotations omitted).

      The evidence in the record thoroughly supports the trial court’s

credibility and weight assessments regarding Child’s needs and welfare, and


                                    - 16 -
J-S28014-17


the absence of any bond with Father. We thus conclude that the trial court

did not abuse its discretion as to section 2511(b). See In re Adoption of

S.P., 47 A.3d at 826-27.    Father’s claim to the contrary is frivolous.   In

addition, after an independent review of the entire record, we see nothing

that might arguably support this appeal.    The appeal is, therefore, wholly

frivolous. Accordingly, we affirm the trial court’s order and grant Counsel’s

petition to withdraw appearance.

     Order affirmed. Petition to withdraw granted.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/10/2017




                                   - 17 -